Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IRIE et al. (US 2017/0163899 A1).
Regarding claim 1, 10, and 11 IRIE
IRIE discloses 1. A control apparatus that controls an image capturing apparatus (IRIE, FIG. 1 PAN/TILT camera, Control unit 40 Fig. 5-11, “a computer-readable (non-transitory) storage medium” [0115] corresponding to claim 11) comprising
 an image capturing unit (Imaging device 10, Fig. 1) and 
a driving unit configured to change a direction of the image capturing unit (a pan driving unit 34 (FIG. 3))., the control apparatus comprising: 
an obtaining unit configured to obtain status information concerning an installation status of the image capturing apparatus (S22, Fig. 5[0119] Here, even if the pan/tilt mechanism 32 is in a stopped state, the motion sensor 64 continues to detect the amount of movement of the pan/tilt camera 10.”); and 
a control unit configured to control, prior to power-off of the image capturing apparatus, the driving unit such that the direction of the image capturing unit is set in a predetermined direction determined based on the status information (S25 is less than the first resumption threshold value (Yes in Step S25), Fig. 7).
Regarding claim 3 IRIE
IRIE discloses 3. The apparatus according to claim 1, wherein the predetermined direction is a direction within a movement range of the driving unit (the maximum range is the range of the angle of view).
Regarding claim 4 IRIE
IRIE discloses 4. The apparatus according to claim 1, wherein the driving unit includes a pan driving unit configured to drive the image capturing unit in a pan direction, and a tilt driving unit configured to drive the image capturing unit in a tilt direction. ( 34: pan driving unit, 36: tilt driving unit)
Regarding claim 5 IRIE
IRIE discloses 5. The apparatus according to claim 4, wherein the status information is information indicating whether the image capturing apparatus is installed upright or installed by hanging from ceiling, and if the status information indicates that the image capturing apparatus is installed upright, the predetermined direction is a direction determined by one end of a tilt movement range of the tilt driving unit, and if the status information indicates that the image capturing apparatus is installed by hanging from ceiling, the predetermined direction is a direction in which the direction of the image capturing unit is vertically downward ([0122] The first threshold value may include a first horizontal direction threshold value which is related to the movement of the camera body in the horizontal direction (pan direction) and a first vertical direction threshold value which is related to the movement of the camera body in the vertical direction (tilt direction) and is different from the first horizontal direction threshold value. In a case in which the pan/tilt mechanism 32 is operated to track the object, the influence of movement in the pan direction on the tracking of the object is different from the influence of movement in the tilt direction on the tracking of the object. Therefore, different threshold values are set in the pan direction and the tilt direction, which makes it possible to more effectively control the pan/tilt mechanism 32 on the basis of the amount of movement.).
Regarding claim 6 IRIE
IRIE discloses 6. The apparatus according to claim 5, wherein the predetermined direction is further a direction determined by one end of a pan movement range of the pan driving unit. (IRIE, a pan/tilt mechanism that rotates the imaging unit in a horizontal direction and a vertical direction with respect to a camera body. [0015]).
Regarding claim 7 IRIE
IRIE discloses 7. The apparatus according to claim 5, wherein the status information further includes information of a current angle of the tilt driving unit, and if the status information indicates that the image capturing apparatus is installed upright, the predetermined direction is a direction determined by one end of the tilt movement range of the tilt driving unit which has a smaller difference from the current angle than the other end. (IRIE control the operation of the pan/tilt mechanism 32 according to the movement of the pan/tilt camera 10. [0126])
Regarding claim 8 IRIE
IRIE discloses 8. The apparatus according to claim 5, wherein if the status information indicates that the image capturing apparatus is installed by hanging from ceiling and it is impossible to drive the tilt driving unit to a given tilt angle which makes the direction of the image capturing unit vertically downward, the predetermined direction is a direction determined by one end of the tilt movement range of the tilt driving unit which has a smaller difference from the given tilt angle than the other one. (control the operation of the pan/tilt mechanism 32 according to the movement of the pan/tilt camera 10. See also [0067])
Regarding claim 9 IRIE
IRIE discloses 9. The apparatus according to claim 8, wherein the status information further includes information of an installation angle indicating an inclination, from a horizontal plane, of a place where the image capturing apparatus is installed, and based on the movement range of the tilt driving unit and the installation angle, it is determined whether the tilt driving unit can be driven to the given tilt angle. ([0067] The pan/tilt device 30 comprises, for example, a pan/tilt mechanism 32, the pan driving unit 34, and the tilt driving unit 36. As illustrated in FIG. 1, the pan/tilt mechanism 32 includes a pan mechanism that rotates the imaging unit 20 in the horizontal direction (pan direction) with respect to the device body 12 and a tilt mechanism 32 that rotates the imaging unit 20 in the vertical direction (tilt direction) with respect to the device body 12. The pan/tilt mechanism 32 includes a home position sensor that detects the standard position of a rotation angle (pan angle) in the pan direction and a home position sensor that detects the standard position of an inclination angle (tilt angle) in the tilt direction.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over IRIE in view of Bennet et al. (US 2009/0207250 A1) hereinafter “Bennet”.
Regarding claim 2 IRIE
IRIE discloses the invention substantially as claimed. IRIE does not explicitly disclose wherein the predetermined direction is a direction in which the direction of the image capturing unit is stable with respect to gravity.
However, Bennet discloses wherein the predetermined direction is a direction in which the direction of the image capturing unit is stable with respect to gravity. (Bennet, [0060] In each of the camera heads 20 illustrated in FIGS. 10 through 12, the roll axis A is rotated 45 degrees from the horizon to compensate for nominal camera positions and to eliminate gimbal lock. Further, each of the camera heads shown in FIGS. 10 through 12 may include multiple position sensors (e.g., gyroscopes and accelerometers) that are used in the active stabilization control loop. For example, the camera head 20 may be held in a stable position by reading two high rate accelerometers. One accelerometer may be mounted on the main platform 148 and one may be mounted directly on the camera 154, and adjusting the pan, tilt and roll position to compensate for any unwanted movement. A high stability solid state gyro may be used to compensate for drift in the aerial head 20, which constantly readjusts the aerial camera system 10 so that the camera position is correlated to the earth's surface, thereby keeping the camera head 20 level and pointed in the known direction. [0060])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify IRIE’s device by incorporating wherein the predetermined direction is a direction in which the direction of the image capturing unit is stable with respect to gravity. as suggested by Bennet “so that the camera position is correlated to the earth's surface, thereby keeping the camera head 20 level and pointed in the known direction.” (Bennet, [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/               Examiner, Art Unit 2481                                                                                                                                                                                         /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481